                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   GREENVILLE DIVISION

Robert William Wazney,                         )
                                               )
                         Plaintiff,            )      C.A. No. 6:18-2610-HMH-KFM
                                               )
                  vs.                          )          OPINION & ORDER
                                               )
James C. Campbell,                             )
                                               )
                         Defendant.            )

           This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Kevin F. McDonald, made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 of the District of South Carolina.1 Robert William Wazney (“Wazney”), a state

prisoner proceeding pro se, alleges a 42 U.S.C. § 1983 claim alleging that the Defendant James

C. Campbell, a clerk with the Sumter County Family Court, failed to file legal documents and

assessed substantial filing fees. In his Report and Recommendation, Magistrate Judge McDonald

recommends dismissing this action without prejudice and without issuance and service of

process. (R&R 4, ECF No. 17.)

           Wazney filed objections to the Report and Recommendation. Objections to the Report

and Recommendation must be specific. Failure to file specific objections constitutes a waiver of

a party’s right to further judicial review, including appellate review, if the recommendation is

accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir.



       1
          The recommendation has no presumptive weight, and the responsibility for making a
final determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270-71 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court may
accept, reject, or modify, in whole or in part, the recommendation made by the magistrate judge
or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
1984). In the absence of specific objections to the Report and Recommendation of the magistrate

judge, this court is not required to give any explanation for adopting the recommendation. See

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Upon review, the court finds that many of Wazney’s objections are non-specific,

unrelated to the dispositive portions of the magistrate judge’s Report and Recommendation, or

merely restate his claims. The court, however, was able to glean one specific objection. Wazney

objects to the magistrate judge’s finding that the Defendant is entitled to quasi-judicial immunity.

Wazney claims that the Defendant, in his role as a court clerk with the Sumter County Family

Court, refused to file certain documents and imposed substantial filing fees that have limited his

access to the courts. (Objs., generally, ECF No. 21.) This objection is without merit.

       Clerks of court are afforded quasi-judicial immunity from suit on claims involving “tasks

so integral or intertwined with the judicial process that these persons are considered an arm of the

judicial officer who is immune.” Bush v. Rauch, 38 F.3d 842, 847 (6th Cir. 1994); Ross v.

Baron, No. 12-1272, 2012 WL 3590914, at *1 (4th Cir. Aug. 22, 2012) (unpublished) (“[A] court

clerk is generally entitled to quasi-judicial immunity.”). Filing documents and assessing filing

fees are integral to the judicial process. Wymore v. Green, No. 06-3395, 2007 WL 2340795, at

*3 (10th Cir. Aug. 17, 2007) (unpublished) (affirming district court’s grant of absolute

quasi-judicial immunity to a state court clerk that allegedly refused to file the prisoner’s

documents); Martin v. Rush, No. 13-693, 2013 WL 2285948, at *5 (D.S.C. May 23, 2013)

(unpublished) (finding that quasi-judicial immunity applied to clerk who allegedly failed to

provide him with a hearing transcript despite request); Coleman v. Fountain, No. 3:17CV266,

2018 WL 2124091, at *3 (E.D. Va. May 8, 2018) (unpublished) (finding clerks immune from


                                                  2
suit complaining about assessment of filing fees based on quasi-judicial immunity).

Accordingly, after review, the court finds that Wazney’s specific objection is without merit.

Therefore, after a thorough review of the magistrate judge’s Report and the record in this case,

the court adopts Magistrate Judge McDonald’s Report and Recommendation and incorporates it

herein by reference. Further, Wazney cannot cure the defects in his complaint by amendment.

Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015). Therefore, the

court declines to afford leave to amend.

       It is therefore

       ORDERED that this action is dismissed without prejudice and without issuance and

service of process.

       IT IS SO ORDERED.


                                               s/Henry M. Herlong, Jr.
                                               Senior United States District Judge

Greenville, South Carolina
November 20, 2018



                              NOTICE OF RIGHT TO APPEAL

       Plaintiff is hereby notified that he has the right to appeal this order within thirty (30)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                  3
